Citation Nr: 1419613	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the hips.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the knees.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

7.  Entitlement to service connection for arthritis of the shoulders.

8.  Entitlement to service connection for a bowel disability.

9.  Entitlement to service connection for vertigo.

10.  Entitlement to service connection for onychomycosis, claimed as a fungus of the toenails.

11.  Entitlement to service connection for bilateral hammer toes.

12.  Entitlement to service connection for a cerebrovascular accident, claimed as stroke.  

13.  Entitlement to service connection for bilateral pes planus.

14.  Entitlement to service connection for calluses of the feet.  

15.  Entitlement to service connection for left ear hearing loss.

16.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to February 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In connection with his appeal, the appellant requested and was scheduled for a personal hearing before a Veterans Law Judge in Washington, D.C., to be held in January 2014.  Although the appellant was duly notified of the time and the date of the hearing by November 2013 letter, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2013), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for bilateral hammer toes, bilateral pes planus, calluses of the feet, and onychomycosis.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision issued on December 5, 1985, the Board denied service connection for an acquired psychiatric disability, to include PTSD.  

2.  In an August 1997 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disability.  Although the appellant was duly notified of the RO's decision and his appellate rights in an August 1997 letter, he did not appeal nor was new and material evidence received within the applicable time period.

3.  In a December 1974 rating decision, the RO denied service connection for arthritis of the hips and knees.  Although the appellant was duly notified of the RO's decision and his appellate rights in a December 1974 letter, he did not appeal nor was new and material evidence received within the applicable time period.

4.  In a final decision issued on November 3, 1988, the Board denied service connection for a low back disability, a sinus disability, and headaches.  

5.  In a January 1989 decision, the RO determined that new and material had not been received to reopen the claims of service connection for a back disability, a sinus disability, and a headache disability.  The appellant was duly advised of the decision and his appellate rights in a January 1989 letter, but he did not appeal nor was new and material evidence received within the applicable time period.

6.  In October 2007, the appellant requested reopening of his claims of service connection for an acquired psychiatric disability, to include PTSD, arthritis of the hips, arthritis of the knees, a sinus disability, a low back disability, and headaches.

7.  The evidence received since the last final decisions denying service connection for an acquired psychiatric disability, to include PTSD, arthritis of the hips, arthritis of the knees, a sinus disability, a low back disability, and headaches is cumulative, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.  

8.  Arthritis of the shoulders was not present during the appellant's active service or manifest to a compensable degree within the first post-service year and the record contains no indication that any current arthritis of the shoulders is causally related to the appellant's active service or any incident therein.

9.  A chronic bowel disability was not present during the appellant's active service and the record contains no indication that any current bowel disability is causally related to the appellant's active service or any incident therein.

10.  Vertigo was not present during the appellant's active service and the record contains no indication that any current vertigo disability is causally related to the appellant's active service or any incident therein.

11.  A cerebrovascular accident did not occur during the appellant's active service or for many years thereafter and the record contains no indication that the appellant's post-service cerebrovascular accidents or residuals thereof are causally related to the appellant's active service or any incident therein.

12.  Left ear hearing loss was not present during the appellant's active service, nor was sensorineural hearing loss manifest to a compensable degree within one year of separation from that period of active service, and the record contains no indication that the claimed current left ear hearing loss is causally related to the appellant's active service or any incident therein.

13.  Tinnitus was not shown during the appellant's active service and the record contains no indication that any current tinnitus is causally related to the appellant's active service or any incident therein.


CONCLUSIONS OF LAW

1.  The December 1985 Board decision which denied service connection for an acquired psychiatric disability, to include PTSD, is final.  38 U.S.C.A. 4004(b) (West 1982) (currently 38 U.S.C.A. § 7104(b)(West 2002)); 38 C.F.R. § 19.104 (1985) (currently 38 C.F.R. § 20.1100 (2013)).

2.  The August 1997 rating decision which determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1997).

3.  The December 1974 rating decision which denied service connection for arthritis of the hips and knees is final.  38 U.S.C. § 4005 (1970) (currently 38 U.S.C.A. § 7105(c) (West 2002)); 38 C.F.R. §§ 3.104, 19.153 (1974) (currently 38 C.F.R. §§ 3.104, 20.1103 (2013)).

4.  The November 1988 Board decision which denied service connection for a low back disability, a sinus disability, and a headache disability is final.  38 U.S.C.A. 4004(b) (West 1982) (currently 38 U.S.C.A. § 7104(b) (West 2002)); 38 C.F.R. § 19.104 (1985) (currently 38 C.F.R. § 20.1100 (2013)).

5.  The January 1989 rating decision which determined that new and material had not been received to reopen the previously denied claims of service connection for a back disability, a sinus disability, and a headache disability is final.  38 U.S.C. § 4005 (1988) (currently 38 U.S.C.A. § 7105(c) (West 2002)); 38 C.F.R. §§ 3.104, 19.192 (1988) (currently 38 C.F.R. §§ 3.104, 20.1103 (2013)).

6.  New and material evidence has not been received to reopen the claims of service connection for an acquired psychiatric disability, to include PTSD, arthritis of the hips, arthritis of the knees, a sinus disability, a low back disability, and headaches.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  Arthritis of the shoulders was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  A chronic bowel disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

9.  Vertigo was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

10.  A cerebrovascular accident was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

11.  Left ear hearing loss was not incurred during service nor may left ear sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

12.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In October 2007 and January 2008 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board's review of the record, including the claims folder, Virtual VA file, and VBMS file, reveals no indication that there is available evidence relevant to the claims which has not yet been obtained.  Neither the appellant nor his representative has contended otherwise.  

The Board further finds that an examination is not necessary with respect to the claims adjudicated in this decision.  Under applicable criteria, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2013).  

In this case, the evidence shows that the appellant's claimed shoulder disability, bowel disability, vertigo, cerebrovascular accident, left ear hearing loss, and tinnitus were not present during his active service or within the first post-service year.  Additionally, the record contains no indication that these claimed current disabilities are causally related to his active service or any incident therein, including based on evidence of continuity of symptomatology.  Given these facts, the Board finds that an examination is not necessary with respect to these claims.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

With respect to the remaining issues adjudicated in this decision, the Board has determined that new and material evidence has not been received to reopen the claims of service connection for an acquired psychiatric disability, to include PTSD, arthritis of the hips and knees, a sinus disability, a low back disability, and headaches.  Thus, no examination is necessary with respect to these claims.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (providing that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  Neither the appellant nor his representative has argued otherwise.  
Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as these, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In addition, service connection for certain chronic diseases, including arthritis, a psychosis, cardiovascular-renal disease, and an organic disease of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013).

In addition to the criteria set forth above, service connection for PTSD generally requires (1) medical evidence diagnosing the condition in accordance with applicable criteria; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2013); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a Veteran was engaged in combat with the enemy.  Where, as here, the record does not establish that the claimant engaged in combat with the enemy or that his claimed in-service stressors are related to "fear of hostile military or terrorist activity," his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

New and material claims

Acquired psychiatric disability, to include PTSD

The appellant's service personnel records show that he was stationed aboard the U.S.S. Lexington.  He received the National Defense Service Medal but no awards or decorations indicative of combat service.  He did not serve in Vietnam.  

The appellant's service treatment records are silent for complaints or findings of a psychiatric disability.  At his February 1974 Naval discharge medical examination, psychiatric evaluation was normal.  

In July 1974, the appellant submitted an original application for VA compensation benefits, seeking service connection multiple disabilities.  His application, however, is silent for any mention of a psychiatric disability as is medical evidence assembled in support of the claims.  That evidence includes an October 1974 VA medical examination report which found that the appellant's psychiatric system was negative for any abnormalities.  

In 1982, the appellant submitted claim of service connection for a nervous condition, including PTSD.  Medical records assembled in connection with the appellant's claim include VA clinical records dated from August 1981 noting multiple psychiatric diagnoses, including dysthymic disorder, schizotypal personality disorder, psychogenic headaches, neurosis with hysterical features, and generalized anxiety disorder.  During April 1982 psychological testing, the appellant reported having difficulties as a Vietnam Veteran, but the examiner noted that the appellant had actually been stationed in Pensacola, Florida, during service.  The appellant described himself as a Vietnam Veteran who was suffering from PTSD, but the examiner noted that it did not appear that the appellant had seen any combat, nor had his job aboard the aircraft carrier been very stressful.  A February 1985 VA hospitalization summary shows that the appellant complained of nightmares and flashbacks of the Vietnam war and stated that he "relived" Vietnam.  The assessment was PTSD, delayed type.  

In an April 1985 statement, the appellant claimed that he had gotten a lot of racial pressure from his commanding officer in service.  He emphasized that PTSD could occur in individuals who did not serve in combat in Vietnam, but who served "in support of the Vietnam era."  The appellant also claimed to have had a few near death experiences during the war.

Based on the evidence discussed above, in a December 1985 decision, the Board denied service connection for a psychiatric disorder, including PTSD.  In reaching its determination, the Board considered the multiple psychiatric diagnoses of then record, including a neurosis, dysthymic disorder, generalized anxiety disorder, and a personality disorder.  The Board found that no psychiatric disability had been present during the appellant's service or for many years thereafter, until 1981.  The Board further found that the appellant's personality disorder was a congenital or developmental abnormality not subject to service connection.  Finally, the Board found that the appellant had not served in combat, nor did he currently have PTSD, as the only PTSD diagnosis of record was based on an inaccurate history provided by the appellant and had not been in accordance with applicable criteria.  The Board therefore concluded that service connection for a psychiatric disability, including PTSD, was not warranted.  

The December 1985 Board decision is final.  38 U.S.C.A. 4004(b) (West 1982); 38 C.F.R. 19.104 (1985); see also Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (providing for Court review of final Board decisions stemming from adverse VA agency of original jurisdiction decision where notice of disagreement is received on or after November 18, 1988); see also 38 U.S.C.A. § 7266 (West 2002), Historical and Statutory Notes.  

The record shows that the appellant thereafter continued to assert his entitlement to service connection for a psychiatric disability, including PTSD.  Additional evidence received since the Board's December 1985 decision included VA clinical records documenting additional psychiatric treatment for anxiety spells, depression, and somatic complaints.  Diagnoses included generalized anxiety disorder; dysthymic disorder; anxiety reaction; anxiety neurosis with depression; adjustment disorder; and PTSD in remission, based on the appellant's complaints of flashback and nightmares of Vietnam.  

After considering this additional evidence, in an August 1997 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for any psychiatric disability.  The appellant was notified of the RO's decision and his appellate rights in an August 1997 letter but he did not appeal, nor was additional relevant evidence received within the applicable time period.  Neither he nor his representative contend otherwise.  Under these circumstances, the August 1997 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1997).

In this appeal, the appellant again seeks to reopen his claim of service connection for a psychiatric disability, including PTSD.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in August 1997.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The additional evidence received includes records from the Social Security Administration, including an October 1998 decision finding that the appellant was disabled based on a psychiatric impairment due to an anxiety-related disorder.  

The additional evidence also includes VA clinical records containing continued notations of various psychiatric diagnoses, including depression, history of anxiety state not otherwise specified, and depressive disorder not otherwise specified.  A June 2012 initial PTSD screening was positive.  The appellant's provider thereafter reviewed the results of the PTSD screening and personally evaluated the appellant.  Based on the evaluation, she concluded that the appellant had no mental health condition which required further intervention.

After considering this additional evidence, the finds that although the aforementioned records were not previously considered by the RO in the August 1997 rating decision, the information contained therein is cumulative and redundant of the evidence of record at the time of that prior final denial of the claim.  Thus, the additional evidence is not new and material.  38 C.F.R. § 3.156 (2013); see also Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records showing treatment years after service which do not link the post-service disorder to service are not considered new and material evidence).  

The Board has carefully reviewed the remaining evidence of record received since the last final August 1997 rating decision but finds that none of this additional evidence relates to an unestablished fact necessary to substantiate the claim and is not new and material.  38 C.F.R. § 3.156 (2013).  The record continues to show that a psychiatric disability was not present during the appellant's active service or for many years thereafter and it continues to lack any indication that the appellant has been diagnosed as having PTSD in accordance with the applicable criteria or that any other current psychiatric disability is causally related to his active service or any incident therein.  

For these reasons, the Board finds that the additional evidence received since the final August 1997 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been submitted and the claim of service connection for a psychiatric disability, including PTSD, is not reopened.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis of the hips and knees

A review of the record shows that the appellant's service treatment records are silent for complaints or abnormalities pertaining to the hips and knees.  At his February 1974 Naval discharge medical examination, the appellant's lower extremities and musculoskeletal system were examined and determined to be normal.  

In July 1974, the appellant submitted an original application for VA compensation benefits, seeking service connection arthritis in his hips and knees.  In connection with his claim, he was afforded a VA medical examination in October 1974.  At that time, both a physical examination as well as X-ray studies showed that there was no arthritis of either hip or knee.  

Based on this evidence, in a December 1974 rating decision, the RO denied service connection for arthritis of the hips and knees, finding that the condition had not been shown in service or currently.  Although the appellant was duly notified of the RO's decision and his appellate rights in a December 1974 letter, he did not perfect an appeal, nor was additional relevant evidence received within the applicable time period.  Neither he nor his representative contend otherwise.  Under these circumstances, the December 1974 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104, 19.153 (1974).  

The appellant now seeks to reopen his claim of service connection for arthritis of the hips and knees.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision denying service connection for arthritis of the hips and knees in December 1974.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The additional evidence received includes various medical records, including VA clinical records dated from August 1981.  These medical records, however, are silent for findings of arthritis of the hips or knees.  In fact, these records note that X-ray studies of the right knee and bilateral hips in January 1988 were normal.  More recent VA clinical records show that the appellant underwent extensive physical therapy after a CVA to improve his gait and increase his strength and mobility, including progressive resistance exercises for his hips and knees.  These records, however, are silent for any reference to arthritis of the hips and knees.  The Board has carefully reviewed the remaining evidence of record received since the final December 1974 rating decision but similarly finds that none of this additional evidence relates to an unestablished fact necessary to substantiate the claim and is not new and material.  38 C.F.R. § 3.156 (2013).  

Consequently, the Board finds that new and material evidence has not been received and the claims of service connection for arthritis of the hips and knees are not reopened.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinus disability, back disability, headaches

The appellant's service treatment records show that in April 1973, he was seen for various complaints, including congestion and headaches.  He was diagnosed as having a cold.  In July 1973, the appellant complained of low back pain.  Probable muscle spasm was noted.  In August 1973, the appellant's complaints included a headache.  The remaining service treatment records are silent for pertinent complaints or abnormalities.  

At his February 1974 Naval discharge medical examination, the appellant's head, nose, sinuses, spine, and musculoskeletal system were examined and determined to be normal.  Psychiatric and neurologic examinations were also normal.  

In July 1974, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  His application, however, is silent for any mention of a sinus disability, a low back disability, or headaches.  Medical evidence assembled in support of the claim is similarly silent for pertinent complaints or abnormalities.  

That evidence includes an October 1974 VA medical examination report which shows that the appellant reported a history of allergic rhinitis, but no current abnormalities were observed.  Examination also showed that the appellant's neurological system was negative for any abnormalities and musculoskeletal examination identified no abnormalities of the low back.  

In pertinent part, subsequent VA clinical records show that in March and April 1982, the appellant reported headaches and lower back pain which he believed were service-connected.  He indicated that he had fallen down some stairs in service and had been treated for chronic backaches and headaches in service.  An October 1982 VA hospitalization summary notes that the appellant underwent neurological workup in connection with his complaints of headaches, including an EEG and X-rays of the paranasal sinuses, both of which were normal.  An October 1984 VA hospitalization summary showed that laboratory testing, including serology, urinalysis, and complete blood count, was normal.  X-ray studies of the lumbosacral spine revealed no arthritis.  X-ray studies of the chest and sinuses were also normal.  A November 1985 VA hospitalization summary shows treatment for multiple conditions, including neurosis with hysterical features and lumbosacral strain.  It was noted that X-ray studies of the lumbosacral spine were normal.  A December 1985 VA hospitalization summary shows treatment for low back pain of unknown etiology.  

In October 1986, the appellant submitted a claim of entitlement to service connection for multiple disabilities, including a low back disability, a sinus disability, and headaches.  

In support of his claim, the appellant submitted a letter from a private physician who noted that the appellant had reported a history of pain in the lower spine and periodic headaches since a fall down a flight of steps in service.  The date of the letter is obscured, but the physician noted that the appellant had been 35 years at the time of the examination, making it approximately 1981.  

Additional VA clinical records include November 1987 and January 1988 hospitalization summaries noting multiple complaints, including headaches.  The appellant also underwent X-ray studies of the spine and that the results were again normal, with the exception of minimal scoliosis.  Diagnoses included headache of unknown etiology.  

Based on this evidence, in a September 1987 rating decision, the RO denied service connection for multiple disabilities, including a low back disability, sinusitis, and headaches.  The appellant appealed.  

In support of his appeal, the appellant submitted statements from friends and relatives who indicated that the appellant had suffered since service from bad backaches and headaches.  

At a September 1988 Board hearing, the appellant testified that he experienced problems in service with knotting in his back, sinus attacks, and headaches.  He indicated that he had experienced recurring problems since service with back pain, sinus attacks, and headaches.  

In a decision issued on November 3, 1988, the Board denied service connection for multiple disabilities, including a low back disability, sinusitis, and a headache disability.  The Board found that chronic low back, sinus, and headache disabilities had not been present during the appellant's active service or for many years thereafter.  The Board noted that the appellant's in-service low back, sinus, and headache complaints were acute and transitory, resolving without residual disability, given that medical examinations performed at service separation and during the first post-service year did not demonstrate any pertinent abnormalities.  The Board further concluded that the appellant's current complaints of low back pain were not shown to be related to service and that repeated examination had shown that his sinuses were normal.  Finally, the Board noted that the appellant's headaches had been attributed to a nonorganic cause.  The Board therefore concluded that a low back disability, sinusitis, and a headache disability had not been incurred in service.  

In January 1989, the appellant submitted an application for pension, claiming to be unable to work due to several disabilities, including a severe low back disability.  In support of his claim, he submitted records from the Social Security Administration indicating that such agency had initially determined that he was not eligible for disability payments as his medical conditions did not prevent him from working.  He also submitted copies of additional VA clinical records.

In a January 1989 letter, the RO notified the appellant that they had reviewed the additional medical evidence he had submitted but determined that they were not new and material sufficient to reopen his claims of service connection for a back disability, a sinus disability, and a headache disability.  The appellant was advised of his procedural and appellate rights but he did not appeal, nor was new and material evidence received within the appeal period.  Thus, the January 1989 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C. § 4005 (1988); 38 C.F.R. §§ 3.104, 19.192 (1988).

In this appeal, the appellant seeks to reopen his claims of service connection for a low back disability, sinusitis, and headaches.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in January 1989.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The additional evidence received includes VA clinical records noting a continued history of allergic rhinitis and headaches.  In August 2007, shortly after filing his claim for VA compensation, the appellant was seen in the VA clinic with multiple additional complaints, including low back pain.  In December 2011, he underwent physical examination following his CVA.  At that time, his lumbar spine range of motion was determined to be within functional limits.  In April 2013, the appellant denied back pain and his back was noted to be normal in configuration and without tenderness.  

The Board finds that although these clinical records are new, the information contained therein is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claims.  Thus, it is not new and material.  38 C.F.R. § 3.156 (2013); see also Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records showing treatment years after service which do not link the post-service disorder to service are not considered new and material evidence).  

The Board has carefully reviewed the remaining evidence of record received since the last final January 1989 rating decision but similarly finds that none of this additional evidence relates to an unestablished fact necessary to substantiate the claim and is not new and material.  38 C.F.R. § 3.156 (2013).  None of the additional evidence received tends to show that a chronic low back disability, sinusitis, or headache disability was present in service or for many years thereafter and the record continues to lack any indication that any current chronic low back disability, sinusitis, or headache disability is causally related to the appellant's active service or any incident therein.  

For these reasons, the Board finds that the additional evidence received since the final January 1989 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claims of service connection for a low back disability, a sinus disability, and a headache disability are not reopened.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection claims

Arthritis of the shoulders, vertigo, and cerebrovascular accident

As a preliminary matter, the Board finds that the record on appeal establishes that a shoulder disability, including arthritis, as well as vertigo and a cerebrovascular accident, were not present during the appellant's active service or for many years thereafter.  

In that regard, the appellant's service treatment records are silent for mention of any of these conditions.  Additionally, at his February 1974 Naval discharge medical examination, the appellant's upper extremities, musculoskeletal system, and vascular system were examined and determined to be normal.  Neurologic examination was also normal upon separation.  

The post-service record on appeal is similarly negative for complaints or findings of a shoulder disability, including arthritis, as well as vertigo or a cerebrovascular accident, for many years after the appellant's separation from active service.  Indeed, the appellant does not contend otherwise.

In fact, the post-service clinical records show that the appellant sustained a cerebrovascular accident in August 2001, approximately twenty-five years after service separation.  He sustained a second cerebrovascular accident in October 2011.  Subsequent clinical records document complaints of right shoulder pain and balance problems, as residuals of the stroke.  The Board has carefully reviewed the record, but finds no indication that any of the appellant's post-service cerebrovascular accidents, or his shoulder disability, or vertigo, are causally related to his active service or any incident therein.  

In summary, a shoulder disability, including arthritis, as well as vertigo and a cerebrovascular accident, were not present during the appellant's active service or for many years thereafter and the record contains no indication that any post-service shoulder disability, vertigo, or cerebrovascular accident are causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

A bowel disability

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a bowel disability.

The appellant's service treatment records show that in April 1973, he sought treatment for symptoms such as constipation, congestion, and headaches.  He was diagnosed as having a cold.  No bowel disability was identified.  A June 1973 treatment record reflects a complaint of diarrhea.  No diagnosis was recorded.  The remaining service treatment records are negative for complaints or findings of a bowel disability or pertinent symptomatology.  Additionally, at his February 1974 naval discharge medical examination, the appellant's anus, rectum, and genitourinary system were examined and determined to be normal.  Psychiatric examination was also normal.  

The post-service record on appeal is similarly negative for complaints or findings of a bowel disability for many years after service separation.  The appellant does not contend otherwise.

In that regard, in July 1974, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  His application, however, is silent for any mention of a bowel disability, as is medical evidence assembled in support of the claims.  That evidence includes an October 1974 VA medical examination report which shows that the appellant's digestive and genitourinary systems were examined and determined to be normal at that time.  

More recent post-service clinical records show that after the appellant sustained CVA in 2011, he complained of being incontinent of bowel and bladder.  At a November 2011 appointment, the appellant reported that he had a claim pending for a bowel disability.  No bowel disability, however, was diagnosed at that time.  In December 2011, the appellant reported that he had had diarrhea recently but currently had no problems and was continent of both bladder/bowel.  The remaining evidence of record is negative for complaints or findings of a bowel disability.  

After reviewing the record, but concludes that the preponderance of the evidence is against the claim of service connection for a bowel disability.  Although the appellant was treated for an episode of constipation and diarrhea in service, the record shows that the appellant did not develop a chronic disability during service.  Again, the service treatment records contain no findings of a chronic bowel disability and his February 1974 naval discharge medical examination showed that the appellant's anus, rectum, and genitourinary system were examined and determined to be normal at service separation.  Additionally, the Board notes that the post-service record contains no indication that the appellant has a current bowel disability which is related to his active service or any incident therein, including his episodes of constipation and diarrhea.  

In summary, the Board finds that a bowel disability was not present during the appellant's active service and the record contains no indication that any post-service bowel disability is causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

Left ear hearing loss and tinnitus

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for left ear hearing loss and tinnitus.

As a preliminary matter, the Board notes that there is no probative evidence establishing that the appellant currently has a left ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The record contains no indication that the appellant has ever been diagnosed as having hearing loss in a clinical setting and he has not contended otherwise.

Congress specifically limits entitlement for service-connected disease or injury to cases where in-service incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  In other words, the law limits entitlement to compensation to cases where an underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA has promulgated regulations specifically defining a hearing loss disability, i.e. 38 C.F.R. § 3.385.  Although the appellant has submitted a claim of service connection for left ear hearing loss, the record contains no audiometric test results upon which establish that his claimed hearing loss meets the criteria set forth in section 3.385, a necessary prerequisite to an award of service connection for hearing loss.  Although the appellant is competent to report decreased hearing acuity, he is not competent to state that his hearing acuity meets the required pure tone thresholds, in decibels.  

Even presuming that the appellant's submission of a claim of service connection for hearing loss and tinnitus provides a sufficient basis upon which to assume that he has a current hearing loss disability and tinnitus, the Board still finds that the preponderance of the evidence is against the claims.  

The appellant's service treatment records are entirely negative for complaints or findings of hearing loss or tinnitus.  At his February 1974 Naval discharge medical examination, the appellant's ears were examined and determined to be normal.  In addition, his hearing acuity was 15/15 on spoken and whispered voice testing.  

The post-service record on appeal is similarly negative for complaints or findings of hearing loss or tinnitus in the first post-service year, or for many years thereafter.  In fact, the clinical evidence of record, which spans nearly four decades, contains not a single notation of hearing loss or tinnitus.  Indeed, the most recent clinical evidence of record, VA clinical records dated from August 2010 to April 2013, show that during this period, the appellant's hearing was repeatedly described as being good and he denied having tinnitus.  Finally, the Board notes that the record contains no indication that the appellant's claimed left ear hearing loss and tinnitus are causally related to his active service or any incident therein.  

In summary, the Board finds that the most probative evidence shows that left ear hearing loss and tinnitus were not present during the appellant's active service, nor was sensorineural hearing loss manifest to a compensable degree within one year of service separation.  Additionally, the record contains no probative evidence that the appellant currently has a left ear hearing loss disability for VA compensation purposes, nor is there any indication that any current claimed hearing loss or tinnitus are causally related to the appellant's active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claims of service connection for left ear hearing loss and tinnitus. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for arthritis of the hips is denied.  

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for arthritis of the knees is denied.  

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for a sinus disability is denied.  

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for a low back disability is denied.  

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for headaches is denied.  

Entitlement to service connection for arthritis of the shoulders is denied.

Entitlement to service connection for a bowel disability is denied.

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for cerebrovascular accident, claimed as stroke, is denied.  

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

REMAND

The appellant also seeks service connection for onychomycosis, claimed as a fungus of the toenails, as well as bilateral hammer toes, bilateral pes planus, and calluses of the feet.  

The appellant's service treatment records show that at his August 1972 Naval induction medical examination, he was diagnosed as having first degree pes planus with flexion deformities of the 5th toes, bilaterally.  In-service treatment records are silent for pertinent complaints or abnormalities pertaining to the feet.  At his February 1974 naval discharge medical examination, first degree pes planus with flexion deformities of the 5th toes, bilaterally, was again noted.  

The post-service record on appeal documents a long history of treatment for foot complaints beginning in the 1980's, including plantar callosities, tyloma, and heloma dura, onychomycosis.  More recent VA clinical records document continued treatment for mycotic/dystrophic toenails, recurrent painful calluses, contracted toes, keratomas, and onychomycosis.  

In connection with his claims, the appellant was afforded a VA podiatry examination in October 2008.  The appellant reported that he started experiencing foot discomfort in service after playing basketball.  His current complaints included painful calluses at the bottom of both forefeet.  Examination showed thick, discolored nails; thick, nucleated keratoic lesions beneath the metatarsals of both feet; mildly depressed arches; and hammertoe deformities; and a left hallux valgus deformity.  The examiner remarked that there was no evidence of aggravation of pes planus with connection to military service.  He did not, however, provide a rationale for his determination, nor did he comment on the etiology of the other abnormalities noted on examination.  

To ensure VA has met its duty to assist, the Board finds that another VA medical examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).  
Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a VA medical examination in connection with his claims of service connection for onychomycosis, bilateral hammer toes, bilateral pes planus, and calluses of the feet.  The claims folder and copies of any additional records in the appellant's electronic VA files must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should be asked to identify all current foot pathology found on examination, to include commenting on the presence or absence of any onychomycosis, bilateral hammer toes, bilateral pes planus, and recurrent calluses of the feet.  The examiner should then provide an opinion as to the following questions:

On the basis of all the evidence of record pertaining to manifestations of the condition prior to, during, and subsequent to service, is it at least as likely as not that the first degree pes planus with flexion deformities of the 5th toes, bilaterally, noted at the time of the appellant's entry onto active duty either underwent no increase in disability during either period of service, or that any increase in disability during service was due to the natural progression of the condition?

With respect to any other foot pathology found on examination, to include onychomycosis, bilateral hammer toes, or recurrent calluses, is at least as likely as not that any such disability at least as likely as not had its onset in, or is otherwise medically related to the appellant's period of active service.  

A complete rationale for all opinions must be provided.

2.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If any claim remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


